663 F.2d 709
109 L.R.R.M. (BNA) 2328, 93 Lab.Cas.  P 13,317
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PRODUCTION PLATED PLASTICS, INC., Respondent.
No. 80-1290.
United States Court of Appeals,Sixth Circuit.
Argued Jan. 28, 1980.Decided Nov. 9, 1981.

Elliott Moore, Deputy Associate Gen. Counsel, Sara Green, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., Marley S. Weiss, Associate Gen. Counsel, Detroit, Mich., for petitioner.
John A. Entenman, Albert Calille, Dykema, Gossett, Spencer, Goodnow & Trigg, Robert L. Duty, Detroit, Mich., for respondent.


1
Before WEICK and ENGEL, Circuit Judges and ALDRICH, District Judge.*

ORDER

2
This matter is before the court upon a petition of the National Labor Relations Board for enforcement of an order of the Board directing Production Plastics, Incorporated to bargain collectively with intervenor Union, to reinstate with backpay certain discharged employees and to cease and desist certain practices that the Board found unfair, including the company's decision to deny its employees a Christmas bonus after the union had won the election.  The Board's decision and order are reported at 247 NLRB No. 76 (1980).


3
Upon a consideration of the record as a whole, the court is of the opinion that, contrary to the assertion of respondent, there was not sufficient evidence presented to the Board to have required the holding of a hearing.  See NLRB v. Tennessee Packers, 379 F.2d 172 (6th Cir.), cert. denied, 389 U.S. 958, 88 S. Ct. 338, 19 L. Ed. 2d 364 (1967).


4
It was also asserted that two employees acted as agents of the Union while making threats to fellow employees during the union representation campaign.  Irrespective of whether those employees were agents, the limited nature of their conduct, the subsequent apologies by the employees, the absence of any violence in the campaign and the sizable union majority in the election all provided overwhelming evidence that nothing which happened could have destroyed the laboratory conditions for the election.  The court is further of the opinion that substantial evidence supports the decision of the Board in all other respects.  Accordingly,


5
The order of the Board is enforced.



*
 Hon. Ann Aldrich, Judge, United States District Court for the Northern District of Ohio, sitting by designation